    Case 21-40065        Doc 58      Filed 03/23/21 Entered 03/23/21 14:42:02               Desc Main
                                       Document     Page 1 of 2

Thomas L. Kapioltas
The Kapioltas Law Firm, PLLC
2150 S. Central Expressway, Ste. 200
McKinney, Texas 75070
(214) 764-9232 – Phone
(888) 223-8151 – Fax

ATTORNEY FOR GVH, INC. and
THE FERBY CORPORATION

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                   §
                                                         §
STEPS AMERICA, INC                                       §               CASE NO. 21-40065
                                                         §
DEBTOR                                                   §


   GVH, INC. AND THE FERBY CORPORATION’S OBJECTION TO DEBTOR’S MONTHLY
           OPERATING REPORT FOR SMALL BUSINESS UNDER CHAPTER 11

         COMES NOW, GVH, Inc. (“GVH”) and The Ferby Corporation (“Ferby”), and submit this GVH,

Inc. and The Ferby Corporation’s Objection to Debtor’s Monthly Operating Report for Small Business under

Chapter 11 (“Objection”) and would respectively show the Court as follows:

                                               OBJECTION

    1. Under penalty of perjury, Alan Weiss, as President of Debtor Steps America, Inc., submitted its

January 15 – January 31st, 2021 Monthly Operating Report for Small Business Under Chapter 11 (“January

Report”). (Doc. 57).

    2. Under Section 1, Question 3, in response to the question “Have you paid all your bills on time?”

Debtor checked the box for “Yes”. However, Debtor has not paid Rent for December 2020, January 2021,

February 2021, and March 2021. See Exhibits 1-6.

    3. Debtor admits he has not paid his February and March 2021 Rent. In its Motion for Relief from

Automatic Stay and Waiver of Thirty Day Hearing Requirement (“Motion”), GVH and Ferby allege “Since

the filing of this Chapter 11 Bankruptcy, Debtor has failed to pay post-petition Rent for the months of

February and March 2021 in the amount of $31,430.38 ((Rent $14,286.54 + Late Fee $1,428.65) * 2).” (Doc.

48, ¶13). In its Response to Motion to Lift Stay, “Debtor admits the allegations contained in paragraph 13 of
                                                     1
    Case 21-40065         Doc 58      Filed 03/23/21 Entered 03/23/21 14:42:02             Desc Main
                                        Document     Page 2 of 2

the Motion.” (Doc. 54, ¶13).

    4. Under Section 365(d)(3) of the Code, a debtor has the duty, prior to the assumption or rejection of a

lease of nonresidential real property, to make timely payment of the full rent due.

                                              CONCLUSION

    5. Alan Weiss, on behalf of Debtor Steps America, Inc.’s, swore under penalty of perjury that

Debtor paid all of its January bills on time. Debtor’s representation is materially false as Debtor did

not pay any portion of its January 2021 Rent and has not paid Rent since November 2020.

    6. GVH, Inc. and The Ferby Corporation pray that the Court and Trustee take notice of

Debtor’s representations and grant GVH, Inc. and The Ferby Corporation such other relief to which

they may be justly entitled.



March 23, 2021                                    Respectfully,

                                                  THE KAPIOLTAS LAW FIRM, P.L.L.C.

                                                  /s/ Tom Kapioltas
                                                  Thomas L. Kapioltas
                                                  Texas Bar No. 24032614
                                                  2150 S. Central Expressway, Ste. 200
                                                  McKinney, Texas 75070
                                                  T: 214-764-9232
                                                  F: 888-223-8151
                                                  Email: tom@kapioltas.com




                                     CERTIFICATE OF SERVICE

       I certify that on March 23, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Eastern District of
Texas, Sherman Division.

                                                          /s/ Tom Kapioltas
                                                           Thomas L Kapioltas




                                                      2
